         

Exhibit 10.10
*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
THIRD AMENDMENT TO
EXCLUSIVE DISTRIBUTION AGREEMENT
BETWEEN
AKORN, INC., AND
MASSACHUSETTS BIOLOGICAL LABORATORIES
     This Third Amendment (the “Third Amendment”) is entered into as of
August 1, 2008 (the “Effective Date”), by and between Massachusetts Biologic
Laboratories of the University of Massachusetts Medical School (“MBL”) and
Akorn, Inc. (“Akorn”) (each a “Party” and together the “Parties”).
Recitals
     WHEREAS, MBL as manufacturer and Akorn as distributor entered into an
Exclusive Distribution Agreement for Tetanus-Diphtheria vaccine (“Td vaccine”)
on March 22, 2007 (the “Exclusive Distribution Agreement” or the “Agreement”);
     WHEREAS, by an Amendment with an effective date of July 3, 2008 (the “First
Amendment”), and an Amendment with an effective date of July 30, 2008 (the
“Second Amendment”), MBL and Akorn modified their Exclusive Distribution
Agreement for certain purposes (the “Modified Exclusive Distribution Agreement”
or the “Modified Agreement”); and
     WHEREAS, since the effective date of the Second Amendment, circumstances
have arisen that warrant a further amendment to the Modified Exclusive
Distribution Agreement;
     NOW, THEREFORE, the Parties agree to amend the Modified Exclusive
Distribution Agreement as follows:
Amendment

1.   Consideration. The Parties agree that the consideration for this Third
Amendment consists of the mutual benefits arising from the modifications set out
below.   2.   Amendment to Section 2(a)(1)(2). Section 2(a)(1)(2) is hereby
corrected by deleting the Section in its entirety and replacing it with the
following language:

  2(a)(1)(2)   Delivery of Single Dose Vials to Akorn. MBL will make available
to Akorn for pickup [***...***] doses in single dose vials (the “Replacement
Doses”) in consideration of Akorn’s timely payment of the first installment of
the Year 1 Resolution Amount (as such term is defined in Section 2 (a)(3) (Akorn
Resolution Payment) below). Of the

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
Replacement Doses, Akorn will pick up [***...***] doses on or before August 15,
2008, and the remainder of the Replacement Doses on or before September 30,
2008. Dating for Replacement Doses will be no less favorable than the dating for
single dose vials distributed in Year 1 under Section 2(c) of the Modified
Exclusive Distribution Agreement, i.e. no less than 12 months. Specifically, not
more than [***...***] of the [***...***] Replacement Doses to be delivered on
August 15, 2008 will have an expiration date of April 15, 2010 and all remaining
Replacement Doses will have at least 20 months of dating.

3.   Confidentiality. The Parties understand and agree that the terms and
conditions of this Third Amendment are and shall at all times remain
confidential. Neither Party shall disclose the terms or conditions of this
Amendment, except for required disclosures to: (a) tax advisors; (b) attorneys;
(c) accountants; or (d) if required to do so by law, regulatory authorities, or
legal process.   4.   Effect of Amendment. Nothing in this Third Amendment is
intended to modify, alter, reduce or change the rights or obligations of Akorn
and MBL in the Modified Exclusive Distribution Agreement, except as expressly
stated in this Third Amendment. In the event there is any conflict between the
terms of this Third Amendment and the terms of the Modified Agreement, the terms
of this Third Amendment shall control.   5.   Continued Effectiveness. Unless
specifically modified or amended by the terms of this Third Amendment, all the
terms, conditions, liabilities and obligations of the Modified Exclusive
Distribution Agreement shall be and remain applicable, in effect, valid, and
enforceable between the parties and applicable to this Third Amendment; all in
accordance with the terms of the Modified Exclusive Distribution Agreement.   6.
  Additional Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Modified Exclusive
Distribution Agreement.   7.   Execution in Counterparts. This Third Amendment
may be executed in one or more counterparts, each of which when so executed will
be deemed to be an original, and all such counterparts together will constitute
but one and the same instrument.       In Witness Whereof, the Parties have
caused this Amendment to be executed by their duly authorized representatives.

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission

2



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

                  Akorn, Inc.   Massachusetts Biologic             Laboratories
of the University of             Massachusetts Medical School    
 
               
By:
  /s/ Arthur Przybyl   By:   /s/ Donna M. Ambrosino, M.D.    
 
               
 
  Arthur Przybyl       Donna M. Ambrosino, M.D.    
 
  President and CEO       Director    

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

3